United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Latham, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-332
Issued: June 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 5, 2011 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) merit decision dated November 16, 2011. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant authorization for
lumbar fusion surgery.
FACTUAL HISTORY
On September 12, 2006 appellant, a 46-year-old nondestructive tester, experienced pain in
his back while lifting equipment into a van. He filed a claim for benefits on September 18, 2006,
which OWCP accepted for back sprain, lumbar region and displacement of lumbar intervertebral
1

5 U.S.C. § 8101 et seq.

disc at L5-S1 without myelopathy. OWCP paid wage-loss compensation for temporary total
disability.
On November 30, 2006 appellant underwent surgery for a right-sided L5
hemilaminectomy, excision of herniated lumbar disc, right side L5-S1, right-sided L5 and S1
foraminotomy. The procedure was performed by Dr. Edward Scheid, Board-certified in
neurosurgery, and was authorized by OWCP.
Appellant underwent a magnetic resonance imaging (MRI) scan of the lumbar spine on
March 26, 2010, the results of which indicated mild disc bulges at L1-2; disc desiccation and disc
degeneration at L4-5; a mild disc bulge with a central L4-5 disc bulge with central annular tear;
with a right L4 hemilaminotomy; and Grade 1 spondylolisthesis of L5 on S1 associated with a
broad pseudo disc and secondary to bilateral L5 spondylolysis.
In an April 5, 2010 report, Dr. Scheid recommended that appellant undergo surgery, an
L4-S1 interbody and posterolateral instrumented fusion. He advised that the procedure was
necessary to ameliorate degenerative disc disease at L4-S1 and spondylolysis at L5-S1, which were
indicative of spinal instability. Dr. Scheid noted that appellant had severe incapacitating back pain
and right-sided radiculopathy. On May 18, 2010 he requested authorization for surgery.
On May 21, 2010 OWCP advised Dr. Scheid that it required additional information
regarding the spinal surgery he recommended for appellant.
In a report dated June 14, 2010, an OWCP medical adviser reviewed the medical record
and recommended that OWCP deny authorization for the requested surgery. He advised that the
medical records and diagnostic tests did not establish that appellant had the spinal instability found
by Dr. Scheid. The medical adviser stated that Grade 1 L5-S1 spondylolisthesis, another reason for
the proposed surgery, was a preexisting condition and unrelated to the September 12, 2006 work
injury. He indicated that appellant had not undergone an aggressive program of conservative
treatment by medication, physical therapy, home exercise or weight reduction, as was commonly
done prior to the lumbar fusion surgery Dr. Scheid proposed.
In order to determine whether appellant’s proposed lumbar fusion surgery was causally
related to his accepted conditions, OWCP referred him to Dr. Edwin E. Mohler, a specialist in
orthopedic surgery, for a second opinion examination. In a report dated August 12, 2010, he stated
that appellant continued to experience residuals from the accepted conditions and required further
treatment. Dr. Mohler stated, however, that the proposed surgical procedure was not appropriate
for appellant’s accepted conditions and would not benefit him. He asserted that an L4-S1
posterolateral fusion would not resolve appellant’s dysesthesias or the hypesthesia on his right
foot; it would not resolve his back pain but result in an additional degenerative effect on the
remainder of his lumbar spine. Appellant did not have any spinal instability as indicated by
diagnostic tests and could manage his condition in a nonoperative manner. Dr. Mohler noted that
appellant had not had physical therapy since 2006 or undergone pain management, physical
therapy or pool therapy as prescribed by Dr. Scheid. He recommended that appellant work with a
physical therapist three times a week to strengthen his lumbar spine and ameliorate his accepted
low back conditions. Dr. Mohler advised that appellant was not currently disabled and was
currently able to do his work without restrictions.

2

OWCP found that there was a conflict in the medical opinion between Dr. Scheid and
Dr. Mohler as to whether the lumbar fusion surgery was necessary to ameliorate the accepted
conditions. It referred appellant to Dr. Bryan S. Bilfield, Board-certified in orthopedic surgery, for
an impartial examination to resolve the conflict. In a report dated October 21, 2010, Dr. Bilfield
found that appellant’s accepted lumbar conditions did not warrant the proposed fusion surgery
from L4 to S1. He stated that such procedure would not relieve appellant’s back or foot pain.
Dr. Bilfield advised that the diagnostic findings of record did not reflect any evidence of spinal
instability, in contrast with Dr. Scheid’s opinion. He also noted that appellant had not undergone
conservative, nonoperative treatment for his back condition and recommended a trial of pain
management, epidural injections and medication to alleviate his symptoms.
By decision dated February 1, 2011, OWCP denied authorization for lumbar fusion
surgery. It found that the weight of the medical evidence, as represented by Dr. Bilfield’s
impartial medical opinion, established that the recommended surgery was not necessary to
ameliorate appellant’s work-related accepted conditions.
Appellant submitted progress reports from Dr. Scheid dated February to September 2011.
Dr. Scheid noted continued complaints of low back pain for which appellant received epidural
injections and physical therapy.
On August 15, 2011 appellant requested reconsideration.
In an October 7, 2011 report, Dr. Scheid stated that he had attempted to ameliorate
appellant’s low back symptoms with multiple conservative measures, including physical therapy
and epidural injections but they had not been successful. He scheduled appellant to undergo a
posterolateral interbody fusion from L4 to S1 on October 26, 2011. Appellant continued to work
full time at the employing establishment and from a neurosurgical standpoint, he had no
restrictions.
By decision dated November 16, 2011, OWCP denied modification of the February 1,
2011 decision.
LEGAL PRECEDENT
Section 8103 of FECA2 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.3 In interpreting this section of FECA, the Board has recognized that OWCP has
broad discretion in approving services provided under FECA. OWCP has the general objective
of ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. It therefore has broad administrative discretion in choosing means to achieve
this goal. The only limitation on OWCP’s authority is that of reasonableness.
2

Id. at § 8101 et seq.

3

Id. at § 8103.

3

Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.4
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.5 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.6
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain and displacement of a lumbar
intervertebral disc at L5-S1, without myelopathy. Dr. Scheid, appellant’s treating neurosurgeon,
performed a right-sided L5 hemilaminectomy, excision of herniated lumbar disc, right side L5-S1,
right-sided L5 and S1 foraminotomy on November 30, 2006. On April 5, 2010 he recommended
that appellant undergo additional surgery for an L4-S1 interbody and posterolateral instrumented
fusion, which he found necessary to ameliorate degenerative disc disease at L4-S1 and
spondylolysis at L5-S1. The findings were indicative of spinal instability which required
corrective surgery. Dr. Scheid requested authorization for surgery on May 18, 2010.
In a report dated June 14, 2010, an OWCP medical adviser recommended denial of the
requested surgery. He disagreed with Dr. Scheid’s opinion, stating that the medical reports and
diagnostic tests of record did not establish spinal instability warranting a fusion procedure. The
medical adviser also noted that appellant had no conservative treatment for his lower back
conditions, a prerequisite to having lumbar fusion surgery. OWCP referred appellant to
Dr. Mohler, the second opinion examiner, who found that the proposed surgical procedure was not
appropriate for appellant’s accepted conditions and that it would not benefit him. He concurred
with the medical adviser that appellant did not have spinal instability as indicated by diagnostic
tests and recommended a course of conservative treatment, such as physical therapy and pain
management. Dr. Mohler opined that an L4-S1 posterolateral fusion would not relieve appellant’s
dysesthesias or the hypesthesia in his right foot and would not resolve his back pain. The
posterolateral fusion could also produce an additional degenerative effect on the remainder of his
lumbar spine.
OWCP found that there was a conflict in medical opinion between Drs. Scheid and Mohler
regarding whether appellant’s lumbar fusion surgery was necessary to ameliorate the accepted
conditions. It referred appellant to Dr. Bilfield, the referee examiner, to resolve this conflict.

4

Daniel J. Perea, 42 ECAB 214 (1990).

5

Regina T. Pellecchia, 53 ECAB 155 (2001).

6

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

In an October 21, 2010 report, Dr. Bilfield found that appellant’s accepted conditions did
not warrant the proposed fusion from L4 to S1 and it would not relieve his back or foot pain. He
agreed with the medical adviser and Dr. Mohler that the diagnostic findings of record did not
evidence any spinal instability and that appellant should undergo conservative, nonoperative
treatment for his back condition. The Board finds that OWCP properly found that Dr. Bilfield’s
referee opinion negated a causal relationship between appellant’s conditions and the proposed
lumbar fusion surgery. Dr. Bilfield’s opinion is sufficiently probative, rationalized and based
upon a proper factual background. OWCP properly accorded his opinion the special weight of
an impartial medical examiner.7 Based on Dr. Bilfield’s referee medical opinion, OWCP did not
abuse its discretionary authority by denying appellant’s request for surgery. The Board finds that
his report is well rationalized and thorough on the issue of the need for surgery.
Following the February 1, 2011 decision, appellant submitted progress reports from
Dr. Scheid, who treated appellant for his work-related lower back conditions. Dr. Scheid did not
provide any additional opinion as to whether appellant required additional surgery. In an
October 7, 2011 report, he stated that he had administered a program of conservative treatment,
including physical therapy and epidural injections, which failed to alleviate appellant’s low back
symptoms. Dr. Scheid scheduled appellant for a posterolateral interbody fusion from L4 to S1 on
October 26, 2011. However, he did not further address why the surgical procedure was
warranted in light of the findings by Dr. Bilfield. Dr. Scheid’s report was not sufficient to negate
Dr. Bilfield’s impartial referee report as the special weight of the medical evidence. His
October 7, 2011 report does not provide adequate medical rationale in support of his opinion that
the lumbar fusion procedure was necessary to ameliorate appellant’s accepted lower back
conditions.8 The Board will affirm OWCP’s November 16, 2011 decision.
CONCLUSION
The Board finds that OWCP did not abuse its discretion to deny appellant authorization
for lumbar fusion surgery.

7

Gary R. Seiber, 46 ECAB 215 (1994).

8

William C. Thomas, 45 ECAB 591 (1994).

5

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

